Title: To James Madison from Albert Gallatin, 21 December 1808
From: Gallatin, Albert
To: Madison, James



Dear Sir
Decr. 21. 1808

I receive perpetual complaints respecting the delay in issuing patents for lands.  After the people have completed their payments, it is truly injurious to give them just grounds of dissatisfaction.  I enclose for your information the list of patent-certificates lodged by the Treasury in the State Department & for which patents have not issued.  They amount to 610; of which more than 130 have been thus lodged more than one year.  All the calculations & examination take place in this office.  You may rely upon it that the least exertion would enable an industrious clerk to get rid of those arrears in a very short time.  For nothing is done in the State office in relation to that object but to fill a few blanks in the Patents & to record them.  If I had nothing else to do, I would engage to complete twenty a day.  I mention this, because it is one of the small things which affecting the interest of individuals produces unfavorable impressions, & because it is a subject with which, it being principally under the superintendence of the Treasury & coming before you only for your signature, I am necessarily better acquainted in detail than you are.  I had often mentioned it to Mr. Wagner; but I think that it requires your interference.  To all the letters pressing for patents, no other answers can be given but the fact, vizt that the certificate has been lodged for so many months in the Departt. of State, & that the delay is there.  Respectfully & sincerely Your’s

Albert Gallatin

